DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to a method for aircraft assembly, classified in B64F 5/10 or B23P 2700/01, for example.
II. Claim 21, drawn to a system for processing half barrel sections of a fuselage, classified in B23P 21/004, for example.
III.. Claims 32-40, drawn to a method for assembling a fuselage, classified in B64F 5/10 or B23P 2700/01, for example.
IV. Claims 42-52, drawn to a system for assembling a portion of a fuselage, classified in B23P 21/004, for example.
V. Claim 54, drawn to a method for aircraft assembly, classified in B64F 5/10 or B23P 2700/01, for example.
VI. Claim 64, drawn to a system, classified in B23P 21/004, for example.
VII. Claim 73, drawn to a method for assembling an aircraft, classified in B64F 5/10 or B23P 2700/01, for example.
VIII. Claim 82, drawn to a system for assembling an airframe of an aircraft, classified in B23P 21/004, for example.
The inventions are independent or distinct, each from the other because:
Inventions I, III, V, and VII are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect as follows:
I. recites receiving a half barrel, advancing it such that the half barrel section extends across at least two work stations, and performing work on the half barrel section with the at least two stations simultaneously.
III. recites advancing upper and lower halves of both uniform and non-uniform sections (as opposed to a single half barrel), advances them at different takt times, rotates the lower barrel sections, and assembles to form a fuselage having both uniform and non-uniform sections. Work is not necessarily performed simultaneously in two work stations.
V. recites moving a half barrel section along an assembly line having a plurality of serially arranged work stations, each particular work station including one or more of workers, tools, and equipment (not necessarily required by I, III, or VII), and performing the assembly task for the half barrel section for each particular work station, and does not necessarily require different takt times or simultaneous work in two stations.
VII. advances upper and lower half barrel sections simultaneously in series (e.g. not at different takt times), performs work on the sections (but not necessarily simultaneously at two work stations), removes both sections from the line (not required in any of the above groups), and assembles the section. The method does not involve uniform and non-uniform sections, does not produce two barrel sections.
 Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II, IV, VI, and VIII are directed to related systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect as follows:
II. recites a plurality of serially arranged work stations separated by a distance less than a length of the half barrel sections (not require by the other groups below), and a track to advance the half barrel sections such that at least two of the work stations are enabled to perform work on a half barrel section at the same time.
IV. recites a first plurality of assembly stages, a second plurality of assembly stages, a first join  station, and a second join station, which are not all require by the other groups). Group IV also lacks a track and the spacing of Group II, for example.
VI. recites a plurality of work stations arranged serially in a process direction and a track that brings half barrel sections of fuselage in a process direction to one or more of workers, tools and equipment disposed at individual ones of the work stations, allowing work to be performed on the half barrel sections simultaneously by a plurality of the work stations. Group VI is closest to group II but lacks the recited spacing at less than a length of the half barrel sections, and Group II does not necessarily require “one or more of workers, tools and equipment disposed at individual ones of the work stations”.
VIII. recites an assembly line that advances, in order, an inverted lower half barrel section of fuselage and an upper half barrel section of fuselage in a process direction, an inversion station (not necessarily required by the other groups), and a join station.
 Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Groups I, III, V, and VII (processes/methods) and II, IV, VI, and VIII (systems/apparatus) are also related as processes and respective apparatus for their practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  Each method group is compared to its respective (and closest) apparatus group below, with additional distinctions between different method and apparatus combinations being evident from the differences between groups discussed above.
Group I vs. Group II: The process as claimed can be practiced by another and materially different apparatus, such as one not requiring a track (e.g. the sections may be rolled long the floor or use a different conveyance means).
Group III vs. Group IV: The process as claimed can be practiced by another and materially different apparatus, such as one not requiring any of the particular stations such as first and second assembly stage, first join station, or second join station.
Group V vs. Group VI: The process as claimed can be practiced by another and materially different apparatus, such as one not requiring a track or simultaneous work at different work stations.
Group VII vs. Group VIII: The process as claimed can be practiced by another and materially different apparatus, such as one not requiring separate inversion and join stations. The apparatus as claimed can be used to practice another and materially different process, such as without removal of the sections from the assembly line.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/             Primary Examiner, Art Unit 3726